Citation Nr: 0836751	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to increases in the "staged" ratings (of 50 
percent prior to March 26, 2008 and 70 percent from that 
date) assigned for the veteran's post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to September 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
50 percent rating for PTSD, effective August 17, 1998, and 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In September 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  In January 2008, the case was 
remanded for additional development.  A May 2008 rating 
decision increased the rating for PTSD to 70 percent for 
PTSD, effective March 26, 2008 (the date of a VA 
examination).  The veteran has expressed dissatisfaction with 
the "staged" increase in the rating; both "stages" of the 
rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
The issues have been characterized to reflect that staged 
ratings are assigned.

The veteran had also initiated an appeal of the denial of 
TDIU.  The May 2008 rating decision granted TDIU, effective 
March 26, 2008.  Consequently, that matter is not before the 
Board.


FINDINGS OF FACT

1. Throughout prior to March 26, 2008, the veteran's PTSD was 
manifested by symptoms no greater than productive of 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas was not shown.  

2. From March 26, 2008, the veteran's PTSD has been 
manifested by symptoms productive of occupational and social 
impairment with deficiencies in most areas; total 
occupational and social impairment is not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to March 26, 
2008 and a 100 percent schedular rating from that date are 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code (Code) 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An November 2002 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board finds that 
any such procedural defect is not prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and his representative, and other documentation 
in the claims file of such notification that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Notably, the statement of the case 
provided the criteria for rating PTSD.  The veteran's April 
2004 VA Form 9, substantive appeal, indicated an awareness 
that information demonstrating a noticeable worsening or 
increase in severity of the disabilities and the effect such 
worsening has on his employment and daily life is necessary 
to substantiate his claim for a higher evaluation.  His 
representative's October 2008 post-remand brief demonstrated 
an understanding of the specific diagnostic criteria for 
rating PTSD.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his claim.  See Vazquez-Flores, 22 Vet. App. at 
48-49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  As noted above, the veteran has had ample 
opportunity to respond/supplement the record, and neither the 
veteran nor his representative has alleged that notice has 
been less than adequate.  Therefore, no further notice is 
required.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in April 2003 and March 
2008.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's claim seeking an increased rating for PTSD was 
received on December 11, 2001.  
VA outpatient treatment records from December 2000 to 
September 2007 reflect the following: In November 2001, the 
veteran reported increased twitching and anxiousness 
following September 11, 2001.  His affect was blunt; he had 
no suicidal ideations.  In March 2002, he reported being in 
the process of getting a divorce from his estranged wife.  
His mood was mildly dysphoric, affect constricted, with no 
suicidal ideations.  His PTSD symptoms were noted as severe 
and chronic.  In October 2002, he reported having a new 
girlfriend with whom he was planning a vacation.  Chronic and 
severe PTSD was noted.  In April 2003, his mood was 
dysphoric, affect constricted, and he did not have suicidal 
ideations.  He was noted to be socially isolative with PTSD 
symptoms worsened by the Iraq war.  He reported not sleeping 
well with nightmares of combat in Vietnam.  In October 2004, 
his mood and affect were neutral with no suicidal ideations.  
In October 2006, it was noted that when the veteran is 
medicated, his PTSD is less symptomatic.  In November 2006 
and June 2007, his mood and affect were constricted with no 
suicidal ideations.  Chronic and severe PSTD was noted.  Also 
in June 2007, the veteran began to receive individual 
counseling/psychotherapy for his PTSD.  

On September 2007 mental health assessment, the veteran 
reported being oppositional to authority at work, and being 
told he had a negative attitude.  In 1991, he had injured his 
back working; this medical event, coupled with his chronic 
conflicts at work, had caused him to stop working then.  He 
felt he could no longer tolerate being around people nor 
could he continue in further schooling.  He married his 
second wife in 1972, a union of 20 years, though the marriage 
was alienated.  Until 2004, he had no further long-term, 
personal relationships.  The veteran reported having 
continuous depression, spending most of his time watching 
television.  He did not want to do anything and disliked 
crowds.  He could go to stores if they were not crowded and 
went camping sometimes, but his life was limited chiefly to 
home.  He also had irritability that was marked and was 
frequently angry.  His PTSD symptoms included jumpiness, 
nightmares, intrusive thoughts about the war, and 
difficulties paying attention and concentrating.  He lost 
interest in projects and reading easily, and observed that he 
was not good around people.  In summary, the psychologist 
stated that the veteran had a GAF score of 45, based on 
social impairment, but especially on work function and 
severity of symptoms.  It was noted that the veteran had not 
worked for 16 years and was unemployable.

On April 2003 VA examination, the veteran reported having 
nightmares and flashbacks, and being hypervigilant and easily 
startled.  He stopped working in 1992 when he hurt his back.  
The veteran stated he had been married since 1972, but was 
separated; he was close to his two biological sons, talked to 
his neighbors, and was involved in a personal relationship.  
He spent most of his time watching television, walking his 
dog, or spending time with his children and companion.  On 
mental status examination, the veteran was dressed casually 
and cooperative; his mood was neutral and his affect blunted; 
his speech, thought process, and thought content were normal; 
there were no perceptual problems, and he was oriented to 
person, place, and time.  His insight, judgment, and impulse 
control were also noted as fair.  The examiner concluded that 
the veteran had PTSD with a supportive social network; he was 
unable to work mainly because of his back problems.

On March 26, 2008 VA examination, the veteran was noted to 
have severe symptoms of PTSD occurring without remission 
throughout the past year.  He reported almost daily recurrent 
and intrusive, distressing thoughts about Vietnam; frequent 
distressing dreams about past trauma; and intense 
psychological distress when exposed to cars backfiring, 
people in uniforms, rotten meat, or rain and heat.  He 
endorsed persistent avoidance of stimuli associated with past 
trauma; avoided discussing and thinking about Vietnam; 
avoided activities, places, and people that might bring back 
memories of the trauma; and avoided veterans' memorials, 
monuments to veterans, or news about the war in Iraq.  He had 
diminished interest in social interaction; had serious 
problems of feeling estranged from others; had difficulty 
showing affection for others; and has persistent symptoms of 
increased arousal, including serious problems with both 
falling and staying asleep.  He had serious problems with 
irritability and angry outbursts, was excessively 
hypervigilant, and had exaggerated startle response.  
Occupationally, he reported being fired 16 years ago because 
of "negative attitude," and problems getting along with the 
people at work.  The examiner opined that, presently, if the 
veteran were in a vocational setting, he would be overly 
sensitive, too easily irritable, and anger too easily, and 
his serious PTSD symptoms would render him unable to maintain 
relationships in a job setting.  Socially, the veteran 
reported being divorced since about 2003, and had been dating 
a woman intermittently for the past four years.  He stated 
that he became overly anxious and easily irritable around 
her.  He had periods of severe anger and tried to avoid 
conflict with her by isolating himself.  Apart from his 
girlfriend, he rarely socialized and stayed in his house for 
days at a time.  He was overly sensitive and irritable around 
people, and consequently avoided them.  The examiner opined 
that, outside of his girlfriend, the veteran's PTSD rendered 
him unable to maintain social relationships.  On mental 
status examination, the veteran was dressed casually but 
appropriately; was apprehensive, but cooperative; and was 
calm in his motor activity, but anxious in mood.  His affect 
was constricted, but his speech, perceptions, and thought 
processes were normal.  His thought content was marred by 
persistent re-experiencing of Vietnam trauma.  He denied any 
past or present suicidal or homicidal ideation; he had a past 
history of assaultive behavior, but none in several years.  
He was oriented to time, place, and person, though his short-
term memory and concentration were somewhat impaired due to 
anxiety and preoccupation.  His ability to think abstractly 
and his remote memory were intact.  His judgment was 
seriously compromised by stress, and he had a serious anger 
dyscontrol problems.  He showed adequate insight into his 
psychiatric disorder.  The examiner assigned a GAF score of 
45, and stated that the veteran had serious PTSD symptoms, 
and was unemployable and unable to maintain relationships at 
work or socially due to PTSD.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

A 50 percent rating is warranted for PTSD when the evidence 
shows occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505  (2007).   

The effective date of an increase in a disability rating 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Prior to  March 26, 2008 

A 50 percent rating has been assigned for this period of time 
based on occupational and social impairment with reduced 
reliability and productivity.  Specifically, December 2000 to 
September 2007 VA outpatient treatment records and the report 
of the April 2003 VA examination reflect that the veteran's 
PTSD was characterized by some flattened affect, disturbances 
of motivation and mood, and difficulty in establishing 
effective work and social relationships.  His symptoms were 
often noted to be less symptomatic when he maintained his 
medication.  Occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood was not shown.  The 
record did not contain any evidence of obsessional rituals 
which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately, and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

The veteran had difficulty establishing and maintaining 
effective work and social relationships, but was not unable 
to maintain and establish these relationships.  While the 
veteran reported being socially isolative and alienated from 
his second wife until they divorced, he also reported being 
in a relationship with a woman since approximately 2002.  
Such symptoms reflect some difficulty in establishing and 
maintaining effective relationships, but the fact that he was 
able to initiate another relationship shows that he does not 
have an inability to establish and maintain effective 
relationships.  Similarly, although he was unemployed during 
this time period, the primary reason for his unemployment 
during this period was his back disability, and not his PTSD.

While the above-noted evidence shows the veteran had a 
tendency to remain detached and estranged from others, and 
have some intrusive thoughts about the war with nightmares, 
the manifestations of these symptoms did not cause him 
substantial impairment in family relations, judgment, 
thinking, or mood that would warrant a schedular higher (70 
percent) rating during this appeal period.  Hence, the 
veteran's overall disability picture prior to March 26, 2008, 
most nearly approximates the criteria for the veteran's 
current 50 percent rating.  

From March 26, 2008

From March 26, 2008, the veteran's PTSD has been assigned a 
schedular 70 percent rating (and he has been awarded TDIU).  
Consequently, what remains for consideration is entitlement 
to a schedular 100 percent rating.  The report of the March 
26, 2008 VA examination (which is essentially the only basis 
for rating the disability from the March 26, 2008 date) does 
not show psychiatric symptoms of (or equivalent to) the 
character listed in the criteria for a 100 percent schedular 
rating (and deemed productive of  total occupational and 
social impairment).  The examination report does not reflect 
that he had gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior, or was disoriented to time, 
place, or person.  Notably, while he indicated that he often 
distanced himself from his girlfriend during periods of 
anger, he has managed to maintain the relationship.  He 
denies any past or present suicidal ideation, or homicidal 
ideation, and thus is not in persistent danger of hurting 
himself or others.  Consequently, the criteria for a 
schedular 100 percent rating are neither met nor approximated 
during this period of time, and such rating is not warranted.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, the benefit of the doubt rule does not apply, and the 
claim must be denied.  


ORDER

A rating in excess of 50 percent for PTSD prior to March 26, 
2008, and 100 percent schedular rating from that date are 
denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


